Order entered December 17, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00006-CR
                                     No. 05-15-00007-CR
                                     No. 05-15-00008-CR
                                     No. 05-15-00009-CR

                          GARY WAYNE BARNES SR., Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 3
                                 Dallas County, Texas
       Trial Court Cause Nos. F80-16530-J, F81-01027-J, F81-01105-J, F81-02518-J

                                           ORDER
       On November 20, 2015, this Court ordered the Dallas County District Clerk to file

supplemental clerk’s records in each case containing    (1) appellant’s original motion for post-

conviction DNA testing; (2) the State’s response to appellant’s motion; and (3) the trial court’s

order ruling on appellant’s motion for post-conviction DNA testing. In cause nos. 05-15-00006-

CR, we received supplemental clerk’s records that contained the State’s July 10, 2015 second

motion to extend time to respond to the motion for post-conviction DNA testing, the State’s

response to appellant’s motion, and the order appointing counsel. In cause nos. 05-15-00007-

CR, and 05-15-00008-CR, we received supplemental clerk’s records containing the State’s July
10, 2015 second motion to extend time to respond to the motion for post-conviction DNA

testing, the State’s response to appellant’s motion, the order appointing counsel, and the trial

court’s order November 11, 2015 order granting post-conviction DNA testing. None of these

supplemental records contain appellant’s original motion for post-conviction DNA testing. In

cause no. 05-15-00009-CR, we received a letter from the Dallas County District Clerk stating

that none of the documents identified in the order were found “OnBase.”

        Accordingly, pursuant to Texas Rule of Appellate Procedure 34.5(e), we ORDER the

trial court to make findings regarding the following.

            •   As to all cause numbers, whether appellant’s original motion for post-conviction
                DNA can be located by the Dallas County District Clerk.

            •   If appellant’s motion cannot be located, whether the parties can agree on a
                substituted copy of appellant’s original motion for post-conviction DNA testing.

            •   If the parties cannot agree on a substituted copy, the trial court shall determine
                what constitutes an accurate copy of appellant’s original motion for post-
                conviction DNA testing.

            •   As to all cause numbers, the trial court shall determine what constitutes an
                accurate copy of the December 11, 2014 order.

            •   As to cause nos. 05-15-00007-CR (F81-01027-J) and 05-15-00008-CR (trial court
                no. F81-01105-J), whether appellant’s motion for post-conviction DNA testing
                has been finally disposed of following the trial court’s November 11, 2015 order
                granting the motion as to those cases.

        We ORDER the trial court to transmit supplemental records containing its written

findings, any supporting documentation, and any orders to this Court within THIRTY DAYS of

the date of this order.

        We DIRECT the Clerk to send copies of this order to the Honorable Gracie Lewis,

Presiding Judge, Criminal District Court No. 3; Felicia Pitre, Dallas County District Clerk; and

to counsel for all parties.
       We ABATE the appeals to allow the trial court to comply with this order. The appeals

shall be reinstated thirty days from the date of this order or when the findings are received.



                                                      /s/     ADA BROWN
                                                              JUSTICE